DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a video data coding method based on an affine motion model, including the limitations, “wherein the affine motion model is one of the following (a), (b) or (c): (a) a 4-parameter affine motion model. and the plurality of preset subblock locations comprise a first preset location (x4 + M/2, y4 + N/2) and a second preset location (x4+ M/2 + P, y4 + N/2), wherein x4 is a horizontal coordinate of a top-left pixel of the spatial reference block, v4 is a vertical coordinate of the top-left pixel of the spatial reference block, M is a subblock width, N is a subblock height, P is 2 raised to the power of K, K is a nonnegative integer, K is less than U, and U is a width of the spatial reference block: (b) a 4-parameter affine motion model. and the plurality of preset subblock locations comprise a first preset location (x4 + M/2, y4 + N/2) and a third preset location (x4+ M/2, v4 + N/2 + Q), wherein x4 is a horizontal coordinate of a top-left pixel of the spatial reference block, v4 is a vertical coordinate of the top-left pixel of the spatial reference block, M is a subblock width, N is a subblock height, Q is 2 raised to the power of R, R is a nonnegative integer, Q is less than V, and V is a height of the spatial reference block; or (c) a 6-parameter affine motion model, and the plurality of preset subblock locations comprise a first preset location (x4 + M/2, y4 + N/2), a second preset location (x4 +M/2 + P, y4+ N/2), and a third preset location (x4 + M/2, v4 + N/2 + Q), wherein x4 is a horizontal coordinate of a top-left pixel of the spatial reference block, y4 is a vertical coordinate of the top-left pixel of the spatial reference block. M is a subblock width, N is a subblock height, P is 2 raised to the power of K, Q is 2 raised to the power of R, K and R are nonnegative integers, P is less than U, Q is less than V, U is a width of the spatial reference block, and V is a height of the spatial reference block” as recited in independent claims 1, 13 and 25. The closest prior art is related towards Chen et al., (U.S. Pub. No. 2018/0098063 A1) and Zhou et al., (Non-CE4: A study on the affine merge mode). Chen is related towards motion vector prediction and motion vector reconstruction for affine motion prediction mode. The techniques may be applied to any of the existing video codecs, such as HEVC (High Efficiency Video Coding) or may be an efficient coding tool in any future video coding standard. In addition, Chen discloses the four parameter affine motion model by be represented by a motion vector of a top-left control point (Vo) and a motion vector of a top-right control point (Vi). Zhou is related towards Affine merge mode. In addition, Zhou discloses 4-parameter model to compute seed vectors for the current PU. However, when considering the teachings of Zhou and Chen individually or in combination, fails to explicitly disclose the video data coding method based on an affine motion model, video data coding device or non-transitory computer-readable medium having processor-executable instructions as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486